Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 3/7/2022 in which Claims 1-20 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 2, 3, 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 9 of U.S. Patent No. 11,270,613.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 1 of the instant application and Claim 1 of co-pending patent 11,270,613 each describe a display panel having a first display portion and a second display portion, an electronic component, first and second emission device each having a first electrode, second electrode, an emission layer and an insulating layer with first, second and third openings.  Claims 2, 3, 8 depends from Claims 3, 5, 9 and includes additional elements of the co-pending patent. 
Claims from Instant Application 
Claims from Co-Pending Patent
1.    A display apparatus comprising: a display panel including a first display portion and a second display portion, the first display portion including a first emission device and a transmission area adjacent to the first emission device, and the second display portion including a second emission device and a non-emission area adjacent to the second emission device;
1.  A display apparatus including: a display panel including a first display portion and a second display portion, the first display portion including a first emission device and a transmission area adjacent to the first emission device, and the second display portion including a second emission device and a non-emission area adjacent to the second emission device;
an electronic component facing one surface of the display panel and arranged to correspond to at least the transmission area of the first display portion;
an electronic component facing one surface of the display panel and arranged to correspond to at least the transmission area of the first display portion; and a transmittance control component between the display panel and the electronic component and configured to control transmittance of the transmission area of the first display portion, wherein the transmission area of the first display portion is configured to transmit external light and the non-emission area of the second display portion is configured not to transmit the external light,
and wherein each of the first emission device and the second emission device comprises: a first electrode; a second electrode facing the first electrode; and an emission layer between the first electrode and the second electrode,
wherein each of the first emission device and the second emission device includes: a first electrode; a second electrode facing the first electrode; and an emission layer between the first electrode and the second electrode,
wherein an insulating layer is disposed on the first electrodes of the first and second emission devices, the insulating layer including a first opening correspond to a part of the first electrode of the first emission device, a second opening corresponding to the transmission area of the first display portion and a third opening corresponding to a part of the first electrode of the second emission device, and the insulating layer disposed in the non-emission area in the second display portion.
wherein an insulating layer is disposed on the first electrodes of the first and second emission devices and covers edges of the first electrodes of the first and second emission devices, the insulating layer including a first opening correspond to a part of the first electrode of the first emission device, a second opening corresponding to the transmission area of the first display portion and a third opening corresponding to a part of the first electrode of the second emission device, and the insulating layer disposed in the non-emission area in the second display portion.


Allowable Subject Matter
5.	Claims 4-7, 9-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 13-20 allowed.
7.	The following is an examiner’s statement of reasons for allowance: Referring to independent claim 16, Yim teaches a display panel for selectively operating in a first mode in a transparent state in which external light transmits through the display panel for displaying an image and in a second mode in an opaque state in which the external light is blocked from at least a part of the display panel. Chong teaches a flexible display panel having a first display part and a second display part wherein the second display part operates in a transmission mode to transmit a first image displayed in the first display part, further, the second display part operates in a display mode to display a second image when the flexible display panel is in an unbent shape. Rappaport teaches an electronic device is configured to selectively become transparent at certain transparency regions and the data processing circuitry may control portions of the display to become transparent. With respect to Claim 16, neither Chong, Rappaport or Yim teach “a substrate comprising a first display portion and a second display portion; a first emission device and a transmission area adjacent to the first emission device, in the first display portion; a second emission device and a non-emission area adjacent to the second emission device, in the second display portion; and an electronic component under the substrate and arranged to correspond to at least the transmission area of the first display portion; and wherein each of the first emission device and the second emission device comprises: a first electrode; a second electrode facing the first electrode; and an emission layer between the first electrode and the second electrode, wherein an insulating layer is disposed between the substrate and the first electrodes of the first and second emission devices, the insulating layer including a first opening correspond to a part of the first electrode of the first emission device, a second opening corresponding to the transmission area of the first display portion and a third opening corresponding to a part of the first electrode of the second emission device, and the insulating layer disposed in the non-emission area in the second display portion” and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694 
/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694